Judgment unanimously affirmed. Memorandum: Upon remittal of this matter for a hearing, the trial court determined that the People had met their burden of demonstrating that the prosecutor’s challenges to two potential black jurors were not racially motivated. The determination of the trial court is entitled to great weight (see, People v Merritt, 166 AD2d 912, lv denied 76 NY2d 988, cert denied — US —, 111 S Ct 2264), and we conclude that the trial court’s determination is supported by the evidence. (Resubmission of Appeal from Judgment of Supreme Court, Onondaga County, Clary, J.) Present—Doerr, J. P., Boomer, Green, Pine and Balio, JJ.